Exhibit (a)(1)(D) NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE TRANSACTION CONTEMPLATED HEREIN; PASSED UPON THE MERITS OR FAIRNESS OF THE TRANSACTION; OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. OFFER TO AMEND AND EXERCISE WARRANTS TO PURCHASE COMMON STOCK SPENDSMART NETWORKS, INC. December 4, 2015 THE OFFER TO AMEND AND EXERCISE (AND ASSOCIATED WITHDRAWAL RIGHTS) WILL EXPIRE AT 5:00P.M.(Eastern Standard time) ON JANUARY 5, 2 SpendSmart Networks, Inc., a Delaware corporation, referred to in this Offer to Amend and Exercise as “we,” “us,” “SSPC” or the “Company,” and eligible holders of outstanding warrants are referred to as “you.” The Company is offering to amend, upon the terms and subject to the conditions set forth herein, warrants to purchase an aggregate of 21,634,695 shares of common stock (the “Offer to Amend and Exercise”), including: (i) outstanding warrants to purchase an aggregate of 17,918,675 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financing closed on February 11, 2014, February 21, 2014, March 6, 2014, and March 14, 2014 (the “2014 Warrants”), of which 16,289,704 are exercisable at an exercise price of $1.10 per share, as well as warrants issued to the placement agent in connection with such financing (the “$1.10 2014 Warrants”) and 1,628,971 are exercisable at an exercise price of $1.27 per share (the “$1.27 2014 Warrants”); (ii)outstanding warrants to purchase an aggregate of 1,711,106 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financings closed on November 30, 2012, July 19, 2012, June 20, 2012, May 24, 2012 and March 31, 2012, as well as warrants issued to the placement agent in connection with such financings (the “2012 Warrants”), of which 1,417,799 are exercisable at an exercise price of $7.50 per share (the “$7.50 2012 Warrants”) and 244,640 are exercisable at an exercise price of $9.00 per share (the “$9.00 2012 Warrants”) and 48,667 are exercisable at an exercise price of $12.00 per share (the “$12.00 2012 Warrants”); (iii) outstanding warrants to purchase an aggregate of 1,569,935 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financing completed on January 19, 2011, May 20, 2011, October 21, 2011, and November 21, 2011, as well as warrants issued to the placement agent in connection with such financing (the “2011 Warrants”) of which 1,083,333 are exercisable at an exercise price of $6.00 per share (the “$6.00 2011 Warrants”), 250,001 are exercisable at an exercise price of $7.50 per share (the “$7.50 2011 Warrants”) and 236,601 are exercisable at an exercise price of $9.00 per share (the “$9.00 2011 Warrants”); and (iv) outstanding warrants to purchase an aggregate of 434,979 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financings closed on November 16, 2010(the “2010 Warrants”), of which 125,000 are exercisable at an exercise price of $6.00 per share (the “$6.00 2010 Warrants”) 222,479 are exercisable at an exercise price of $9.00 per share (the “$9.00 2010 Warrants”) and 87,500 are exercisable at an exercise price of $7.50 per share (the “$7.50 2010 Warrants”). The 2014 Warrants, the 2012 Warrants, the 2011 Warrants, and the 2010 Warrants are hereafter collectively referred to as the “Original Warrants”. Table of Contents Pursuant to the Offer to Amend and Exercise, all of the 2014 Warrants will be amended to reduce the exercise price to $0.15 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. Pursuant to the Offer to Amend and Exercise the 2012 Warrants will be amended to reduce the exercise price to $0.15 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. In addition, the 2011 Warrants will be amended to reduce the exercise price to $0.15 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. Finally, pursuant to the Offer to Amend and Exercise the 2010 Warrants will be amended to reduce the exercise to $0.15 per share of common stock in cash on the terms and conditions set forth in the Offer to Amend and Exercise. There is no minimum participation requirement with respect to the Offer to Amend and Exercise. Pursuant to the Offer to Amend and Exercise, the Amended Warrants will be amended to: (i)reduce the exercise price of the $1.10 2014 Warrants from $1.10 per share to $0.15 per share of common stock; (ii)reduce the exercise price of the $1.27 2014 Warrants from $1.27 per share to $0.15 per share of common stock; (iii) reduce the exercise price of the $7.50 2012 Warrants from $7.50 per share to $0.15 per share of common stock; (iv) reduce the exercise price of the $9.00 2012 Warrants from $9.00 per share to $0.15 per share of common stock; (v) reduce the exercise price of the $12.00 2012 Warrants from $12.00 per share to $0.15 per share of common stock; (vi) reduce the exercise price of the $6.00 2011 Warrants from $6.00 per share to $0.15 per share of common stock; (vii) reduce the exercise price of the $7.50 2011 Warrants from $7.50 per share to $0.15 per share of common stock; (viii) reduce the exercise price of the $9.00 2011 Warrantsfrom $9.00 per share to $0.15 per share of common stock; (ix) reduce the exercise price of the $6.00 2010 Warrants from $6.00 per share to $0.15 per share of common stock; (x) reduce the exercise price of the $9.00 2010 Warrants from $9.00 per share to $0.15 per share of common stock; (xi) reduce the exercise price of the $7.50 2010 Warrants from $7.50 per share to $0.15 per share of common stock; and (xii) shorten the exercise period of the Original Warrants collectively so that they expire concurrently with the expiration of the Offer to Amend and Exercise at 5:00 p.m. (Eastern Standard Time) on January 5, 2015, as may be extended by the Company in its sole discretion (“Expiration Date”).Other than set forth above, the terms of the Original Warrants will remain unmodified and in full force and effect. The Offer to Amend and Exercise is limited to “accredited investors” as that term is defined in Rule 501 of the Securities Act of 1933, as amended (the “Securities Act”). You may elect to amend some or all of their Original Warrants. If you choose not to participate in the Offer to Amend and Exercise, your Original Warrants will remain in full force and effect, as originally issued. The purpose of the Offer to Amend and Exercise is to encourage the amendment and exercise of the Original Warrants to help the Company to raise funds to support the Company’s operations by providing the holders of the Original Warrants with the opportunity to obtain and exercise an Amended Warrant by significantly reducing the exercise price of the Original Warrants. Please see “Purposes of the Offer to Amend and Exercise and Use of Proceeds” below for a description of the purposes of the Offer to Amend and Exercise. The period during which Original Warrants may be amended and exercised on the terms described above will commence on December 4, 2015 (the date the materials relating to the Offer to Amend and Exercise are first sent to the holders, referred to herein as the “Offer Date”) through the Expiration Date (the “Offer Period”). The Company will agree to amend all Original Warrants held by eligible holders, upon the terms and subject to the conditions of the Offer to Amend and Exercise and the attached Election to Participate and Exercise Warrant.IT IS THE COMPANY’SCURRENT INTENTION NOT TO CONDUCT ANOTHER OFFER DESIGNED TO INDUCE THE EARLY EXERCISE OF THE ORIGINAL WARRANTS. IMPORTANT PROCEDURES This Offer to Amend and Exercise together with the Election to Participate and Exercise Warrant, Notice of Withdrawal, and Forms of Amended Warrants constitute the “Offering Materials.” These Offering Materials provide information regarding the Offer to Amend and Exercise and instructions as to how you can amend and exercise your Original Warrants. An election to participate in the Offer to Amend and Exercise will result in both the amendment of your Original Warrant(s) and your exercise of the Amended Warrant(s). You should read all of the materials carefully before you decide whether to participate in the Offer to Amend and Exercise and exercise an Amended Warrant and receive the number of shares of Company common stock issuable therefor. -ii- Table of Contents To participate in the Offer to Amend and Exercise and exercise an Amended Warrant and receive the number of shares of Company common stock issuable therefor, you must deliver to the Company before the Expiration Date all of the following: (i)a signed copy of the Election to Participate and Exercise Warrant, (ii)a signed copy of an Accredited Investor Questionnaire, (iii)the original copy of your Original Warrant (or an Affidavit of Lost Warrant) for cancellation, and (iv)cash in the amount equal to $0.15 per share multiplied by the number of shares of common stock you elect to purchase (collectively, the “Acceptance and Exercise Documents”). The cash may be tendered in the form of a check payable to SpendSmart Networks, Inc. or by wire transfer to the Company’s account as set forth in the Election to Participate and Exercise Warrant. Each of these items must be properly delivered, before the Expiration Date to: SpendSmart Networks, Inc., 805 AeroVista Pl, Suite 205, San Luis Obispo, California 93401. If you properly tender (and do not validly withdraw) your Original Warrants and the other Acceptance and Exercise Documents on or prior to 5:00 p.m., Eastern Standard Time on January 5, 2016, the Expiration Date of the Offer to Amend and Exercise (or such later date and time if we extend the Offer to Amend and Exercise), promptly following the Expiration Date, we intend to notify our transfer agent of our acceptance of your payment of the exercise price and your other Acceptance and Exercise Documents and promptly issue and deliver to you the number of shares of Company common stock issuable under the Amended Warrant. See “Procedure for Participating in Offer to Amend and Exercise and Exercising Amended Warrants” below. If you change your mind and do not want to participate in the Offer to Amend and Exercise, you may submit a Notice of Withdrawal to the Company at any time prior to the Expiration Date. The Notice of Withdrawal must be properly completed and must be returned to the Company on or prior to the Expiration Date. However, you may change your mind and submit a Notice of Withdrawal to us if your Original Warrants and other Acceptance and Exercise Documents have not been accepted by us prior to the Expiration Date. In addition, if we have not accepted your tendered Original Warrants and other Acceptance and Exercise Documents by February 2, 2016 which is the fortieth business day from the commencement of the Offer to Amend and Exercise, you may change your mind and submit a Notice of Withdrawal to us after February 2, 2016. If you properly withdraw in a timely manner as set forth above, we will promptly: (i) cancel your signed copy of the Election to Participate and Exercise Warrant, (ii) return the original copy of your Original Warrant (which will remain unmodified and in full force and effect), or issue you a new Original Warrant if you submitted an Affidavit of Lost Warrant, and (iii) provide you with a check equal to the amount of cash you paid to exercise the Amended Warrant. If you have any question or need assistance, you should contact Maxim Group, LLC (the “Warrant Agent”), for the Offer to Amend and Exercise. The Warrant Agent may be reached at: Maxim Group, LLC 405 Lexington Avenue New York, New York 10174 Attention: Kareem Ali (212) 895-3500 You may request additional copies of this document and any of the Offering Materials from the Company and the Warrant Agent. The Company may be reached at: SpendSmart Networks, Inc. 805 Aerovista Place, Suite 205 San Luis Obispo, California 93401 (877) 541-8398 OUR BOARD OF DIRECTORS MAKES NO RECOMMENDATION AS TO WHETHER OR NOT YOU SHOULD PARTICIPATE IN THE OFFER TO AMEND AND EXERCISE. YOU MUST MAKE YOUR OWN DECISION WITH RESPECT TO THE OFFER TO AMEND AND EXERCISE. FOR QUESTIONS REGARDING TAX IMPLICATIONS OR OTHER INVESTMENT-RELATED QUESTIONS, YOU SHOULD TALK TO YOUR OWN ATTORNEY, ACCOUNTANT AND/OR FINANCIAL PLANNER. -iii- Table of Contents WE HAVE NOT AUTHORIZED ANY PERSON TO MAKE ANY RECOMMENDATION ON OUR BEHALF AS TO WHETHER OR NOT YOU SHOULD PARTICIPATE IN THE OFFER TO AMEND AND EXERCISE. YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED OR INCORPORATED BY REFERENCE IN THIS DOCUMENT. THIS OFFER TO AMEND AND EXERCISE HAS BEEN PREPARED SOLELY FOR THE BENEFIT OF HOLDERS OF ORIGINAL WARRANTS. DISTRIBUTION OF THIS OFFER TO AMEND AND EXERCISE TO ANY PERSON OTHER THAN SUCH HOLDERS AND THOSE PERSONS RETAINED TO ADVISE SUCH HOLDERS IS UNAUTHORIZED AND ANY REPRODUCTION OF THIS OFFER TO AMEND AND EXERCISE OR RELATED DOCUMENTS, IN WHOLE OR IN PART, IS PROHIBITED. THE SECURITIES BEING OFFERED PURSUANT TO THIS OFFER TO AMEND AND EXERCISE ARE BEING OFFERED PURSUANT TO EXEMPTIONS PROVIDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED, REGULATION D THEREUNDER, CERTAIN STATE SECURITIES LAWS AND CERTAIN RULES AND REGULATIONS PROMULGATED THEREUNDER. THE DATE OF THIS OFFER TO AMEND AND EXERCISE IS DECEMBER 4, 2015 -iv- Table of Contents TABLE OF CONTENTS SPECIAL NOTE WITH RESPECT TO FORWARD-LOOKING INFORMATION 1 OFFERING SUMMARY 2 RISK FACTORS 8 DESCRIPTION OF THE OFFER TO AMEND AND EXERCISE 22 PURPOSE OF THE OFFER TO AMEND AND EXERCISE AND USE OF PROCEEDS 23 EXPIRATION DATE 23 TERMS OF AMENDED WARRANTS 24 CONDITIONS TO THE OFFER TO AMEND AND EXERCISE 25 EXTENSION OF OFFER TO AMEND AND EXERCISE PERIOD; TERMINATION; AMENDMENTS 25 PROCEDURES FOR PARTICIPATING IN OFFER TO AMEND AND EXERCISE AND EXERCISING AMENDED WARRANTS 26 MANNER OF ACCEPTANCE OF PAYMENT AND ISSUANCE OF SHARES 26 WITHDRAWAL RIGHTS 26 REGISTRATION OF WARRANT SHARES 27 TRANSACTIONS AND AGREEMENTS CONCERNING ORIGINAL WARRANTS 27 SOURCE AND AMOUNT OF FUNDS 27 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 28 ACCOUNTING TREATMENT 28 FEES AND EXPENSES 30 TRANSFERS 30 EXECUTIVE SUMMARY 30 MANAGEMENT AND DIRECTORS 39 CORPORATE HISTORY & RECENT TRANSACTIONS 42 DESCRIPTION OF COMPANY EQUITY 43 REPORTS AND AVAILABLE INFORMATION 46 ADDITIONAL INFORMATION 46 -v- Table of Contents Special Note with Respect to Forward-Looking Information This Offer to Amend and Exercise includes forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward-looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "plan," "assume" or other similar expressions, or negatives of those expressions, although not all forward-looking statements contain these identifying words. All statements contained or incorporated by reference in this Offer to Amend and Exercise regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, the future of our industries and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on the cover of this Offer to Amend and Exercise, or, in the case of forward-looking statements in documents incorporated by reference, as of the date of the date of the filing of the document that includes the statement. New risks and uncertainties arise from time to time, and it is impossible for us to predict these matters or how they may affect us. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our security holders. Except with respect to our obligation to provide amendments for material changes to the Offer to Amend and Exercise during the duration of the offer and sale of our common stock by the selling stockholders, we do not undertake and specifically decline any obligation to update any forward-looking statements or to publicly announce the results of any revisions to any statements to reflect new information or future events or developments. We have identified some of the important factors that could cause future events to differ from our current expectations and they are described in this Offer to Amend and Exercise under the caption "Risk Factors," above, and elsewhere in this Offer to Amend and Exercise which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this Offer to Amend and Exercise. -1- Table of Contents OFFERING SUMMARY Company: SpendSmart Networks, Inc., a Delaware corporation, with principal executive offices at 805 AeroVista Pl, Suite 205, San Luis Obispo, CA 93401, telephone (877) 541-8398. Eligible Original Warrants: The following Original Warrants are subject to the Offer to Amend and Exercise: 2014 Warrants:Outstanding warrants to purchase 17,918,675 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financing closed on February 11, 2014, February 21, 2014, March 6, 2014, and March 14, 2014, as well as warrants issued to the placement agent in connection with such financings; 2012 Warrants:Outstanding warrants to purchase 1,711,106 shares of the Company’s common stock issued to investors a who participated in the Company’s private placement financings closed on November 30, 2012, July 19, 2012, June 20, 2012, May 24, 2012 and March 31, 2012, as well as warrants issued to the placement agent in connection with such financings; 2011 Warrants: Outstanding warrants to purchase 1,569,935 shares of the Company’s common stock issued to investors who participated participating in the Company’s private placement financing completed on January 19, 2011, May 20, 2011, October 21, 2011, and November 21, 2011, as well as warrants issued to the placement agent in connection with such financings; and 2010 Warrants: Outstanding warrants to purchase of 434,979 shares of the Company’s common stock issued to investors who participated in the Company’s private placement financings closed on November 16, 2010. Expiration Date: 5:00 p.m., Eastern Standard Time on January 5, 2016, as may be extended by the Company in its sole discretion. Terms of Exchange & Amended Warrants: Pursuant to the Offer to Amend and Exercise, the Original Warrants will be amended as described below: ● Exchange: In consideration for the exercise of the Old Warrants, an Investor will receive one share of common stock (the “New Common Shares”) and one warrant to purchase one share of common stock (the “New Warrant”) for each warrant tendered pursuant to this Offer to Amend and Exercise. ●
